

116 S750 IS: New Markets Tax Credit Extension Act of 2019
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 750IN THE SENATE OF THE UNITED STATESMarch 12, 2019Mr. Blunt (for himself, Mr. Cardin, Mr. Portman, Mr. Schumer, Mr. Scott of South Carolina, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the new markets tax credit, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the New Markets Tax Credit Extension Act of 2019. 2.Permanent extension of new markets tax credit (a)Extension (1)In generalSubparagraph (G) of section 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking for each of calendar years 2010 through 2019 and inserting for calendar year 2010 and each calendar year thereafter.
 (2)Conforming amendmentSection 45D(f)(3) of such Code is amended by striking the last sentence. (b)Inflation adjustmentSubsection (f) of section 45D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(4)Inflation adjustment
 (A)In generalIn the case of any calendar year beginning after 2018, the dollar amount in paragraph (1)(G) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2000 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (B)Rounding ruleAny increase under subparagraph (A) which is not a multiple of $1,000,000 shall be rounded to the nearest multiple of $1,000,000..
 (c)Alternative minimum tax reliefSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended— (1)by redesignating clauses (vii) through (xii) as clauses (viii) through (xiii), respectively, and
 (2)by inserting after clause (vi) the following new clause:  (vii)the credit determined under section 45D, but only with respect to credits determined with respect to qualified equity investments (as defined in section 45D(b)) initially made after December 31, 2018,.
				(d)Effective dates
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2018.
 (2)Alternative minimum tax reliefThe amendments made by subsection (c) shall apply to credits determined with respect to qualified equity investments (as defined in section 45D(b) of the Internal Revenue Code of 1986) initially made after December 31, 2018.